Citation Nr: 1537692	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-27 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for tinea versicolor.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for chloracne.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for prostate cancer.

4.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

6.  Entitlement to a rating in excess of 20 percent for duodenal ulcer.

7.  Entitlement to a compensable rating for residuals of a penis laceration.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In September 2013, the RO increased the disability rating for PTSD to 50 percent, effective January 13, 2010.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993).

The Veteran separately raised a claim for a total disability rating based on individual unemployability in September 2014.  This was denied by the RO in May 2015.  The Veteran has not expressed his disagreement with that decision, and therefore, the issue will not be addressed in this decision.  

The issue of entitlement to an increased rating for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision of January 1984, the Board denied the claim of service connection for tinea versicolor for lack of a current disability.

2.  In a decision of May 1997, the RO denied the claims of service connection for chloracne and prostate cancer for lack of current disabilities.

3.  As it pertains to tinea versicolor, the additional evidence since the Board's January 1984 decision is redundant or cumulative evidence previously considered and does not relate to an unestablished fact necessary to substantiate the claim of service connection.

4.  As it pertains to chloracne and prostate cancer, the additional evidence since the RO's May 1997 decision is redundant or cumulative evidence previously considered and does not relate to an unestablished fact necessary to substantiate the claims of service connection.

5.  Diabetes mellitus requires a restricted diet and insulin, but does not require regulation of activities.

6.  Duodenal ulcer manifests with continuous moderate manifestations and recurring episodes of severe symptoms two or three times per year averaging 10 days or more in duration.

7.  Residuals of a penis laceration not separately evaluated have not been present during the pendency of the appeal.

CONCLUSIONS OF LAW

1.  The January 1984 Board decision, which denied the Veteran's claim of service connection for tinea versicolor is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The May 1997 RO decision, which denied the Veteran's claims of service connection for chloracne and prostate cancer is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  The criteria to reopen the claim of service connection for tinea versicolor have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria to reopen the claim of service connection for chloracne have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria to reopen the claim of service connection for prostate cancer have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.84a, 4.76(b), 4.119, Diagnostic Code 7913 (2015).

7.  The criteria for a rating in excess of 20 percent for duodenal ulcer have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2015).

8.  The criteria for a compensable rating for residuals of a penis laceration have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As to the claims for increase for duodenal ulcer and residuals of a penis laceration, January 6, 2010, and March 11, 2010, letters satisfied the duty to notify provisions.

As to the claim for increase for diabetes mellitus, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

As to the claims to reopen, a January 6, 2010, letter satisfied this duty.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

As to the claims for increase, the Veteran was provided VA medical examinations in February 2010 and May 2013.  The examinations, along with the medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Although a VA medical examination was not provided in connection with the claims to reopen, the Board finds that new and material evidence has not been presented or secured as explained in the analysis section below.  As the claims are not reopened, a VA medical examination is not necessary.  See 38 C.F.R. § 3.159(c)(4)(iii).  Thus, VA's duty to assist has been met. 



Claims to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 1984, the Board denied the claim of service connection for tinea versicolor for lack of a current disability.  The Board's decision is final by operation of law.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The evidence of record at the time of the January 1984 decision included service treatment records, which showed that the Veteran was treated for seborrhea dermatitis of the face and that there were no residuals on separation from service; a VA examination, which showed no residuals of exposure to Agent Orange; and the Veteran's statements.

In May 1997, the RO denied the claim of service connection for chloracne and prostate cancer for lack of a current disabilities.  The Veteran did not appeal the decision.  Thus, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The evidence of record at the time of the May 1997 rating decision included service treatment records, VA and private treatment records, a VA examination, and the Veteran's statements.

The evidence added to the record since the January 1984 and May 1997 decisions includes the Veteran's statements, VA treatment and private treatment records, and VA examinations.

In his statements, the Veteran asserts that he has had recurrent skin rashes since service and that the receives treatment for tinea versicolor and prostate cancer.  See VA examination (September 1991); Statement (January 13, 2010).

The Veteran is competent to report symptoms of disability that are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, tinea versicolor and prostate cancer are not simple medical conditions the Veteran is competent to self-diagnose, because the diagnoses fall outside the realm of common knowledge of a lay person, that is, the diagnoses cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical opinions.  Accordingly, he is not competent to self-diagnose tinea versicolor and prostate cancer and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  To that end, the Veteran's statements are not material to his claims as they are beyond his competence and credibility is not at issue.  See Justus, 3 Vet. App. at 513.

To the extent that he reports treatment, his statements are inconsistent with VA and private treatment records, which show no treatment for tinea versicolor, chloracne, or prostate cancer.  Additionally, the Veteran has not identified any outstanding records.  The Board notes that VA records show treatment for tinea unguium, also referred to as onychomycoses and tinea pedis.  Tinea unguium, a toenail disability, is not the same as or similar tinea versicolor or chloracne, which are skin disabilities that the Veteran has described as recurrent rashes of the back and chest.  See VA examination (September 1991).  The Board also notes that VA records show treatment for enlarged prostate/bladder wall thickening.  See, e.g., VA treatment (March 9, 2010).  However, these records also indicate that this condition is due to chronic bladder obstruction.  Id.  In fact, VA and private treatment records are absent any evidence of diagnosis or treatment for cancer, let alone prostate cancer.  Accordingly, the VA and private treatment records do not constitute material evidence.

Finally, September 1991, February 2010, and May 2013 VA examinations and their associated opinions show no evidence of tinea versicolor, chloracne, or prostate cancer.  Accordingly, these examinations do not constitute material evidence.

In sum, the additional evidence since the January 1984 and May 1997 decisions is not material under 38 C.F.R. § 3.156(a) since it does not relate to an unestablished fact necessary to substantiate the claims, namely, the current presence of the claimed disability.

For these reasons, the claims of service connection for tinea versicolor, chloracne, and prostate cancer are not reopened.

Diabetes Mellitus

The Veteran seeks an initial rating in excess of 20 percent for diabetes mellitus.

Diabetes mellitus is evaluated under Diagnostic Code 7913, which provides a 20 percent rating for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities); a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

The definition of  "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities' criterion for a 40 or 60 percent rating under Diagnostic Code 7913.  The criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes. Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011). 

Complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Based on the evidence presented, the Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted.  In this regard, the Board notes that to warrant a higher rating the evidence must show diabetes mellitus requiring insulin, a restricted diet and regulation of activities.  To warrant a higher rating for diabetes mellitus itself, under Diagnostic Code 7913, the 40 percent criteria are conjunctive not disjunctive.  In other words, there must be insulin dependence and restricted diet and regulation of activities.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Here, the evidence of record shows the Veteran's diabetes mellitus requires insulin and a restricted diet.  The medical record fails to show the Veteran's diabetes mellitus requires regulation of activities.

In this regard, the May 2013 VA examination specifically reports that the Veteran's diabetes mellitus does not restrict his ability to perform strenuous activities, but rather that it requires exercise and weight loss.  Indeed, Dr. Oso, the private physician who treats the Veteran's diabetes mellitus, encourages the Veteran to engage in physical activity to lose weight.  See Statement (January 13, 2010); Dr. Oso (July 23, 2009).  There is, however, no medical evidence that the Veteran must avoid such activities to avoid hypoglycemic episodes.  To that end, there is no evidence of hypoglycemic episodes or ketoacidosis.  See VA examination (May 2013).

Therefore, because the evidence of record shows that the Veteran's diabetes mellitus does not require the regulation of activities at any point in time during the course of the appeal, the Board finds that the Veteran's current diabetes mellitus symptoms do not more closely approximate the rating criteria for a rating in excess of 20 percent under Diagnostic Code 7913.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements.  In this regard, as noted above, the Veteran is competent to report what he sees and feels.  38 C.F.R. § 3.159; see Layno, 6 Vet. App. at 469-71.  However, in this case, the medical evidence of record clearly shows that a physician has never indicated that regulation of the Veteran's activities is required on account of his diabetes mellitus.

Finally, the Board finds that the medical evidence of record affirmatively shows that the Veteran's diabetes mellitus does not result in complications such as diabetic peripheral neuropathy, nephropathy or renal dysfunction, retinopathy, or erectile dysfunction.  See VA examination, 11, 14 (May 2013).

For these reasons, an initial rating in excess of 20 percent for diabetes mellitus is not warranted.

Duodenal Ulcer

The Veteran seeks a rating in excess of 20 percent for duodenal ulcer.

Duodenal ulcer is evaluated under Diagnostic Code 7305, which provides a 20 percent rating for recurring episodes of severe symptoms two or three times a year averaging 10 days or more in duration; or continuous moderate manifestations.  A 40 percent rating is warranted for moderately severe manifestations with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted for severe manifestations with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Based on the evidence presented, the Board finds that a rating in excess of 20 percent for duodenal ulcer is not warranted.  In this regard, the Board notes that to warrant a higher rating the evidence must show moderately severe manifestations with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.

Here, the evidence of record shows the Veteran's duodenal ulcer manifests with continuous moderate manifestations and recurring episodes of severe symptoms two or three times a year averaging 10 days or more in duration.  The medical evidence of record shows that duodenal ulcer has not caused impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.

In this regard, the February 2010 VA examination specifically shows evidence of recent weight gain and that the duodenal ulcer did not cause incapacitating episodes, significant anemia, or malnutrition.  The Veteran described the overall functional impairment as having to stick to a bland diet.  The May 2013 VA examination report shows no anemia or weight loss and that duodenal ulcer caused incapacitating episodes averaging 1-9 days in duration two times a year.  The examiner noted that condition is quiescent and does not impact the Veteran's ability to work.

Therefore, because the evidence of record shows that the Veteran's duodenal ulcer does not result in impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four times a year at any point in time during the course of the appeal, the Board finds that the Veteran's current duodenal ulcer symptoms do not more closely approximate the rating criteria for a rating in excess of 20 percent under Diagnostic Code 7305.

For these reasons, a rating in excess of 20 percent for duodenal ulcer is not warranted.

Residuals of Penis Laceration

The Veteran seeks a compensable rating for a residuals of a penis laceration (laceration) during in-service circumcision.

The laceration has been rated as a scar since service connection was granted in January 1980.  The Board notes that the Veteran is also in receipt of a separate evaluation for penile deformity and loss of use of a creative organ.  In order to avoid a duplicative evaluation, the laceration cannot be rated on the basis of penile deformity or erectile dysfunction.  See 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The laceration is currently rated under Diagnostic Code 7805.  Scars are rated under Diagnostic Codes 7800-7805.  38 C.F.R. § 4.118 (2015).  Diagnostic Code 7800 applies to scars of the head, face, and neck, and thus, is not applicable.  Scars not of the head, face, or neck are rated under Diagnostic Codes 7801, 7802, 7804, and 7805.  Under Diagnostic Code 7801, a compensable rating is warranted for a deep and nonlinear scar that covers at least 6 inches.  Under Diagnostic Code 7801, a compensable rating is warranted for a superficial and nonlinear scar that covers at least 144 square inches.  Under Diagnostic Code 7804, a compensable rating is warranted for an unstable or painful scar.  Under Diagnostic Code 7805, scars are evaluated based upon effects not considered under Diagnostic Codes 7800-7804.  Id.

Based on the evidence presented, the Board finds that a compensable rating for the laceration is not warranted.  In this regard, the Board notes that to warrant a compensable rating the evidence must show a scar or the like.

Here, the medical evidence of record consistently shows that a scar was not present during the pendency of the appeal.  Specifically, February 2010 and May 2013 VA examiners reported that physical examinations revealed no evidence of a scar or residuals, related to the laceration.  

Because the evidence of record shows that the laceration has not covered at least 6 inches or produced a painful scar or manifested as an unstable scar at any point in time during the course of the appeal, the Board finds that the Veteran's disability picture does not more closely approximate the rating criteria for a compensable rating under Diagnostic Codes 7800-7805.

For these reasons, a compensable rating for residuals of a penis laceration is not warranted.

Other Considerations

Consideration has been given regarding whether the schedular rating is inadequate for the Veteran's disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected diabetes mellitus results in fatigue and the need for diet and medication.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule under Diagnostic Code 7913, which accounts for diabetes requiring insulin; restricted diet; regulation of activities, including with episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations; and visits to a diabetic care provider, including with progressive loss of weight and strength or complications.  The rating schedule also accounts for complications of diabetes mellitus, which are not present in this case.  In short, there was nothing exceptional or unusual about the Veteran's diabetes mellitus.

The Veteran's service-connected duodenal ulcer requires medication and results in recurrent episodes of pain, mild nausea, mild hematemesis, transient melena, and incapacitating episodes.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 7305, which accounts for duodenal ulcer resulting in anemia, weight loss, pain only partially relieved by standard ulcer therapy, vomiting, recurrent hematemesis, melena, and recurrent incapacitating episodes.  In short, there was nothing exceptional or unusual about the Veteran's duodenal ulcer.

The Veteran's service-connected residuals of a penis laceration did not result in any functional impairment during the pendency of the appeal.  Thus, there was nothing exceptional or unusual about the Veteran's residuals of a penis laceration.

Accordingly, referral for extraschedular consideration is not required.


ORDER

The Board having determined that new and material evidence has not been received, reopening of the claim of entitlement to service connection for tinea versicolor is denied.

The Board having determined that new and material evidence has not been received, reopening of the claim of entitlement to service connection for chloracne is denied.

The Board having determined that new and material evidence has not been received, reopening of the claim of entitlement to service connection for prostate cancer is denied.

An initial rating in excess of 20 percent for diabetes mellitus is denied.  

A rating in excess of 20 percent for duodenal ulcer is denied.

A compensable rating for residuals of a penis laceration is denied


REMAND

Following the most recent September 2013 Statement of the Case (SOC), an August 2014 VA psychiatric examination report was received pertinent to the claim for an increase rating for PTSD.  Absent waiver, the AOJ must readjudicate these issues in light of evidence submitted by VA after the September 2013 SOC and issue a Supplemental Statement of the Case.  See 38 C.F.R. § 20.1304(c) (2015). 

Upon remand, the RO is to obtain any VA treatment records dated after February 2013.  See 38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records dated since February 2013.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Re-adjudicate the issue of entitlement to an increased rating for PTSD.  If any benefits sought remain denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  The SSOC should include consideration of the evidence received since the September 2013 SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


